DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1, 3, 5, 7, 10, 11, 14, 17, 20, 21, 34-38, 76, 77, 163 and 164 are pending in the instant invention.  According to the Amendments to the Claims, filed July 14, 2021, claims 1, 36 and 37 were amended and claims 2, 4, 6, 8, 9, 12, 13, 15, 16, 18, 19, 22-33, 39-75, 78-162 and 165-323 were cancelled.

Status of Priority

	This invention is claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/746,806, filed October 17, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse,  in the reply filed on July 14, 2021, is acknowledged: a) Group II - claims 1, 7, 11, 14, 20, 21 and 163; and b) sonic hedgehog (Shh) pathway activator - p. 23, Table 1, smoothened agonist (SAG) [CAS No. 912545-86-9], shown to the right, and hereafter referred to as 3-chloro-N-((1r,4r)-4-(methylamino)cyclohexyl)-N-(3-(pyridin-4-yl)benzyl)benzo[b]thiophene-2-carboxamide.  Claims 1, 7, 11, 14, 20, 21 and 163 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that claims 3, 5, 10, 17, 34-38, 76, 77 and 164 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1, 7, 11, 14, 20, 21 and 163 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A method for expanding a population of hair follicle stem cells, wherein the method comprises contacting the population of hair follicle stem cells with a pharmaceutical composition comprising: (i) a pharmaceutically acceptable vehicle, (ii) a therapeutically effective amount of the sonic hedgehog pathway activator, FHZ-66, and (iii) a therapeutically effective amount of minoxidil of the formula:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity, consistency and to avid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The method of claim 1, wherein the pharmaceutical composition further comprises a therapeutically effective amount of minoxidil at a concentration in the range of 0.1% (w/v) to 10% (w/v).

	Appropriate correction is required.

	Claim 14 is objected to because of the following informalities: for clarity, consistency and to avid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The method of claim 1, wherein the pharmaceutical composition further comprises a therapeutically effective amount of the sonic hedgehog pathway activator, FHZ-66, at a concentration in the range of 0.1% (w/v) to 10% (w/v).

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with (a) minoxidil and (b) one or more sonic hedgehog (Shh) pathway activators

	Claims 1, 7, 11, 14, 20, 21 and 163 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for performing a method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with a pharmaceutical composition comprising (i) a pharmaceutically acceptable vehicle, (ii) the sonic hedgehog (Shh) pathway activator, FHZ-66, and (iii) minoxidil, respectively, does not reasonably provide enablement for performing a method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with (i) a sonic hedgehog (Shh) pathway activator other than FHZ-66, and (ii) minoxidil, respectively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  A method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with (i) a sonic hedgehog (Shh) pathway activator other than FHZ-66, and (ii) minoxidil, respectively, as recited in claim 1, has not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use (perform) a method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with (i) a sonic hedgehog (Shh) pathway activator other than FHZ-66, and (ii) minoxidil, respectively.
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the present invention, are summarized as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes a method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with (i) one or more sonic hedgehog (Shh) pathway activators, and (ii) minoxidil, shown to the right, respectively;

(b)	Nature of the invention - the nature of the invention is performance of a method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with (i) one or more sonic hedgehog (Shh) pathway activators, and (ii) minoxidil, shown to the right above, respectively;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, WO 20/081838, as provided in the file and cited on the IDS, teaches one or more sonic hedgehog (Shh) pathway activators, and/or methods of use thereof {Loose, et al. WO 20/081838, 2020};

(d)	Level of one of ordinary skill in the art - the artisans performing the inventor’s or joint inventor’s method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with (i) a sonic hedgehog (Shh) pathway activator other than FHZ-66, and (ii) minoxidil, respectively, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is well established that [T]he scope of enablement varies inversely with the degree of unpredictability of the factors involved, and physiological activity is generally considered to be an unpredictable factor {See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970)}.

	Moreover, the following excerpt is taken from Hackam, et al., with respect to the poor replication of animal research in human clinical trials {Hackam, et al. JAMA, 296(14), 2006, 1731-1732}:

		Only about a third of highly cited animal research translated at the level of human randomized trials.  This rate of translation is lower than the recently estimated 44% replication rate for highly cited human studies.  Nevertheless, we believe these findings have important implications.  First, patients and physicians should remain cautious about extrapolating the findings of prominent animal research to the care of human disease.  Second, major opportunities for improving study design and methodological quality are available for preclinical research.  Finally, poor replication of even high-quality animal studies should be expected by those who conduct clinical research.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using (performing) a method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with (i) a sonic hedgehog (Shh) pathway activator other than FHZ-66, and (ii) minoxidil, respectively;

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use (perform) a method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with a pharmaceutical composition comprising (i) a pharmaceutically acceptable vehicle, (ii) the sonic hedgehog (Shh) pathway activator, FHZ-66, and (iii) minoxidil, respectively; however, the disclosure is insufficient to allow extrapolation of the limited examples to enable performing the instantly recited method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with (i) a sonic hedgehog (Shh) pathway activator other than FHZ-66, and (ii) minoxidil, respectively.  The specification lacks working examples of performing a method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with (i) a sonic hedgehog (Shh) pathway activator other than FHZ-66, and (ii) minoxidil, respectively.
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
(h)	Quantity of experimentation needed to make and/or use (perform) the invention based on the content of the disclosure - predicting whether a recited compound is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Furthermore, it is unclear, based on the guidance provided by the specification, whether a sonic hedgehog (Shh) pathway activator, such as 3-chloro-N-((1r,4r)-4-(methylamino)-cyclohexyl)-N-(3-(pyridin-4-yl)benzyl)benzo[b]thiophene-2-carboxamide (SAG), shown to the left above, possesses utility as a therapeutic agent, useful in a method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with (i) one or more sonic hedgehog (Shh) pathway activators, and (ii) minoxidil, shown to the right, respectively.  Thus, one of ordinary skill in the art, at the time this invention was made, would have an unreasonable expectation of success and undue experimentation in transferring the method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with (i) a sonic hedgehog (Shh) pathway activator other than FHZ-66, and (ii) minoxidil, respectively, to any population of hair follicle stem cells.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use (perform) the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using (performing) a method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with (i) a sonic hedgehog (Shh) pathway activator other than FHZ-66, and (ii) minoxidil, respectively, is clearly justified.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 7, 11, 14 and 163 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, Sonic hedgehog (Shh) pathway activator(s), in claim 1, is a relative phrase which renders the claim indefinite.  The phrase, Sonic hedgehog (Shh) pathway activator(s), is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 63, uses open language, such as in certain embodiments, to define the phrase Shh pathway activator as Purmorphamine, SAG, 20-alpha hydroxy cholesterol, and SAG HCl; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with (a) minoxidil and (b) one or more sonic hedgehog (Shh) pathway activators, respectively, has been rendered indefinite by the use of the phrase, Sonic hedgehog (Shh) pathway activator(s).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.


	Claim 11 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, about, is a relative term which renders the claim indefinite.  The term, about, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the term, about.   Similarly, the meaning of a term cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Likewise, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with (a) minoxidil and (b) one or more sonic hedgehog (Shh) pathway activators, respectively, has been rendered indefinite by the use of the term, about.  {See Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir.2007); W. L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983); Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Moreover, the inventor or joint inventor should further note that the phrase, FDA approved minoxidil concentration, is a relative phrase which renders the claim indefinite.  The phrase, FDA approved minoxidil concentration, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 141, uses open language, such as for example, to define the phrase, FDA approved minoxidil concentration, as 100 mg/day; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with (a) minoxidil and (b) one or more sonic hedgehog (Shh) pathway activators, respectively, has been rendered indefinite by the use of the phrase, FDA approved minoxidil concentration.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

	Claim 14 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, about, is a relative term which renders the claim indefinite.  The term, about, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the term, about.   Similarly, the meaning of a term cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Likewise, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with (a) minoxidil and (b) one or more sonic hedgehog (Shh) pathway activators, respectively, has been rendered indefinite by the use of the term, about.  {See Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir.2007); W. L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983); Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.
	Next, the inventor or joint inventor should further note that the phrase, effective in vitro Shh pathway activation concentration, is a relative phrase which renders the claim indefinite.  The phrase, effective in vitro Shh pathway activation concentration, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the phrase, effective in vitro Shh pathway activation concentration.   Then, the meaning of a term cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with (a) minoxidil and (b) one or more sonic hedgehog (Shh) pathway activators, respectively, has been rendered indefinite by the use of the phrase, effective in vitro Shh pathway activation concentration.  {See Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir.2007); W. L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983); Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this section of the rejection.


	Claim 20 is rejected under 35 U.S.C. § 112(b) as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
	The inventor or joint inventor should note that claim 20 recites the limitation, The method of claim 1, wherein the one or more SHH pathway activator(s) is selected from Table 1 or Table 2, which does not comply with 35 U.S.C. § 112(b).
	Moreover, the inventor or joint inventor should further note that [T]he specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as his invention.  Claims in utility inventions that define the invention entirely by reference to the specification and/or drawings, so-called omnibus or formal claims, while perhaps once accepted in American patent practice, are properly rejected under 35 U.S.C. § 112(b) as failing to particularly point out and distinctly claim the invention.  {See Ex parte Fressola, 27 USPQ2d 1608; MPEP § 2173.05(r); and MPEP § 706.03(d)}.
	The examiner suggests amending or cancelling claim, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 112(d)
	The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:
(d) REFERENCE IN DEPENDENT FORMS.  Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 7 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	The inventor or joint inventor should note that claim 7 recites the limitation, The method of claim 1, wherein the stem cells are hair follicle stem cells, in lines 1-2 of the claim.  According to claim 1, hair follicle stem cells are recited, with respect to the method of expanding a population of hair follicle stem cells.  Consequently, since, The method of claim 1, wherein the stem cells are hair follicle stem cells, fails to specify a further limitation to the method of expanding a population of hair follicle stem cells, as recited in claim 1, and/or fails to include all the limitations of the method of expanding a population of hair follicle stem cells, as recited in claim 1, the instant dependent claim is rendered improperly dependent under 35 U.S.C. § 112(d).
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

	Claim 163 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

	The inventor or joint inventor should note that claim 163 is rejected under 35 U.S.C. § 112(d) because the recitation of a physicochemical property of a population of hair follicle stem cells affected by a method from which the claim depends, must result in a patentably distinct methodical step in the recited method, in order to be further limiting.  In the instant dependent claim, the population of hair follicle stem cells expanded within the method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with (a) minoxidil and (b) one or more sonic hedgehog (Shh) pathway activators, as recited in claim 1, has an increased expression of Gli1, Krt15, CD34, Lgr5, Lgr6, Lrig1, Sox2, CD133, vimentin, versican and/or alkaline phosphatase.  Consequently, since the additional physicochemical property of the population of hair follicle stem cells expanded within the method of expanding a population of hair follicle stem cells, whereby the population of hair follicle stem cells has an increased expression of Gli1, Krt15, CD34, Lgr5, Lgr6, Lrig1, Sox2, CD133, vimentin, versican and/or alkaline phosphatase, (1) fails to result in a further patentably distinct methodical step in the method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with (a) minoxidil and (b) one or more sonic hedgehog (Shh) pathway activators, as recited in claim 1, and/or (2) fails to include all the limitations of the method of expanding a population of hair follicle stem cells, comprising contacting the stem cells with (a) minoxidil and (b) one or more sonic hedgehog (Shh) pathway activators, as recited in claim 1, it is not given patentable weight and thus, renders the instant dependent claim improperly dependent under 35 U.S.C. § 112(d).  {See MPEP § 2111.02; and 37 CFR 1.75(c)}.
	Similarly, the inventor or joint inventor should further note that the U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of 35 U.S.C. § 112(d) are related to matters of form, non-compliance with 35 U.S.C. § 112(d) renders the claim unpatentable just as non-compliance with other subsections of 35 U.S.C. § 112 would.  {See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92 (Fed. Cir. 2006)}.
	Moreover, the inventor or joint inventor should further note that if a dependent claim does not comply with the requirements of 35 U.S.C. § 112(d) the dependent claim should be rejected under 35 U.S.C. § 112(d) as unpatentable rather than objecting to the claim.  {See also MPEP § 608.01(n), Section III, Infringement Test for dependent claims}.
	The examiner suggests the inventor or joint inventor (1) cancel the dependent claim, (2) amend the dependent claim to place the dependent claim in proper dependent form, (3) rewrite the dependent claim in independent form, or (4) present a sufficient showing that the dependent claim complies with the statutory requirements, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624